Case O:l7-cv-60533-.]E|\/| Document 149 Entered on FLSD Docket 11/05/2018 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 17-60533-CIV-MARTINEZ/AOR
RODNEY SCOTT PATTERSON,
Plaintiff,

V.

AMERICAN AIRLINES, INC.,
a Delaware corporation,

Defendant.
/

 

REPORT AND RECOMMENDATION

THIS CAUSE came before the Court upon Defendant American Airlines, lnc.’s
(“Defendant” or “American”) Motion to Exclude Opinion Testimony by Dr. Caddy (hereafter,
Daubert l\/Iotion”) [D.E. 132]. This matter was referred to the undersigned pursuant to 28 U.S.C.
§ 636 by the Honorable Jose E. Martinez, United States District Judge [D.E. 137]. The
undersigned held an evidentiary hearing on this matter on September 28, 2018, at which Dr.
Glenn R. Caddy (“Dr. Caddy”) testified [D.E. 143]. Having considered the parties’ written
submissions, having received Dr. Caddy’s testimony, and having heard the argument of counsel,
the undersigned respectfully recommends that Defendant’s Daubert Motion be GRANTED IN
PART AND DENIED IN PART, as more fully set forth below.

PROCEDURAL AND FACTUAL BACKGROUND

Plaintiff Rodney Scott Patterson (“Plaintiff’ or “Patterson”) works as a First Officer Pilot

for American and is also a lieutenant colonel in the United States Army Reserve. §e_e Compl.

[D.E. l]. He brings this action against American pursuant to the Uniform Services Employment

Case O:l7-cv-60533-.]E|\/| Document 149 Entered on FLSD Docket 11/05/2018 Page 2 of 6

and Reemployment Rights Act (“USERRA”). I_d_. Patterson asserts two claims against
American: one for substantive violation of the law; and one for retaliation. l_d_.

In March 2016, Patterson underwent a fitness-for-duty evaluation conducted by a
neuropsychologist, Dr. John Knippa (“Dr. Knippa”), which resulted in a report that Patterson
was not fit for duty as a pilot on the basis of impaired performances on cognitive assessment
§§ Dr. Knippa’s NEUROPSYCHOLOGICAL AEROMEDICAL ASSESSMENT FITNESS
FOR DUTY (FFD) REPORT [D.E. 57-6 at 13]. Patterson has remained off-duty with American.

On August 14, 2016, Dr. Caddy issued an expert report regarding Patterson’s status [D.E.
57-28]. Defendant’s Daubert Motion seeks to strike Dr. Caddy’s report On the basis that Dr.
Caddy’s methodology is unreliable. §§ Daubert Motion [D.E. 132 at ll-14].l In opposition,
Plaintiff limited the scope of Dr. Caddy’s expert opinion to the following three areas: Patterson’s
psychological health; alleged irregularities in Dr. Knippa’s testing methods; and Dr. Knippa’s
purported pro-American bias. § Plaintiffs Response [D.E. 136 at 2].

DA UBERT STANDARDS

Rule 702 of the Federal Rules of Evidence provides:

A witness who is qualified as an expert by knowledge, skill, experience, training,
or education may testify in the form of an opinion or otherwise if:

(a) the expert’s scientific, technical, or other specialized knowledge will help the
trier of fact to understand the evidence or to determine a fact in issue;

(b) the testimony is based on sufficient facts or data;
(c) the testimony is the product of reliable principles and methods; and

(d) the expert has reliably applied the principles and methods to the facts of the
case.

Fed. R. Evid. 702. A party who seeks to admit expert testimony bears the burden of laying the

 

l At the Daubert hearing, Defendant stated that it was also challenging Dr. Caddy’s qualifications and the
relevance of his expert report.

Case O:17-cV-60533-.]EI\/| Document 149 Entered on FLSD Docket 11/05/2018 Page 3 of 6

proper foundation for its admissibility by a preponderance of the evidence. Allison v. McGhan
Med. Co§p., 184 F.3d 1300, 1306 (llth Cir. 1999). Thus, before expert testimony may be
admitted as evidence at trial pursuant to Rule 702 of the F ederal Rules of Evidence, the district
court must act as a gatekeeper and screen the proffered evidence Daubert v. Merrell Dow

Pharm. Inc., 509 U.S. 579, 596-97 (1993). In the Eleventh Circuit, this gatekeeping function

 

must be performed as follows:

[I]n determining the admissibility of expert testimony under Rule 702, [the court
must] engage in a rigorous three-part inquiry [and] must consider whether: (1) the
expert is qualified to testify competently regarding the matters he intends to
address; (2) the methodology by which the expert reaches his conclusions is
sufficiently reliable as determined by the sort of inquiry mandated in Daubert;
and (3) the testimony assists the trier of fact, through the application of scientific,
technical, or specialized expertise, to understand the evidence or to determine a
fact in issue.

United States v. Frazier, 387 F.3d 1244, 1260 (llth Cir. 2004) (citing City of Tuscaloosa v.

Harcros Chems. lnc., 158 F.3d 548, 562 (llth Cir. 1998)). § also McCorvey v. Baxter

 

Healthcare Corp., 298 F.3d 1253, 1257 (1 lth Cir. 2002) (The gatekeeping function requires the
trial court “to conduct an exacting analysis of the proffered expert’s methodology” to ensure it
meets the standards of admissibility under l_)au_bei;t.). However, “[a] district court’s gatekeeper
role under Daubert is not intended to supplant the adversary system or the role of the jury.”

Maiz v. Virani, 253 F.3d 641, 666 (1 lth Cir. 2001) (citing Allison, 184 F.3d at 1311). Rather,

 

“[v]igorous cross-examination, presentation of contrary evidence, and careful instruction on the
burden of proof are the traditional and appropriate means of attacking shaky but admissible
evidence.” M, 184 F.3d at 1311.
DR. CADDY’S TESTIMONY
During his direct testimony at the Daubert hearing, Dr. Caddy confirmed that his expert

testimony would be limited to: Patterson’s psychological health; alleged irregularities in Dr.

Case O:17-cV-60533-.]EI\/| Document 149 Entered on FLSD Docket 11/05/2018 Page 4 of 6

Knippa’s testing methods; and Dr. Knippa’s purported pro-American bias. He stated that he had
no opinions to offer regarding neuropsychology and that he had no experience in conducting
fitness-for-duty evaluations for airplane pilots. He also acknowledged that he has no expertise in
bias and does not conduct research in that field. Dr. Caddy also stated that, in the course of his
evaluation of Patterson, he did not interview any persons other than those identified to him by
Patterson. Thus, persons who had negative comments regarding Patterson were not part of Dr.
Caddy’s report. Dr. Caddy explained this omission by stating that his practice is to look for
people who know the subject of his examination well. Dr. Caddy also denied that he had
incorporated into his report comments sent to him by Patterson via email.

On cross-examination, Dr. Caddy relied on his billing records to state that his
engagement started on April 6, 2016. Also, despite Patterson’s offer to Dr. Caddy to “cut and
paste” Patterson’s comments into Dr. Caddy’s report, Dr. Caddy testified that he did not cut and
paste anything that was offered by Patterson.

With regard to Patterson’s psychological health, Dr. Caddy explained that he had spoken
to eleven or twelve people that consisted of family, close friends, a lady from Patterson’s
homeowners’ association, co-workers from American, and a couple of military people, one a
sergeant and one a brigadier general. Dr. Caddy also explained that he conducted standard
psychological testing of Patterson.

With regard to alleged irregularities in Dr. Knippa’s psychological testing methods
reflecting a purported pro-American bias, Dr. Caddy conflated his rationale for these opinions as
follows: Dr. Knippa addresses some possible psychological condition of Patterson, discusses it at
length, but then does not reach an ultimate opinion on the grounds that he lacks sufficient data.

According to Dr. Caddy, Dr. Knippa sort of comes to the line and then retreats.

Case O:17-cV-60533-.]EI\/| Document 149 Entered on FLSD Docket 11/05/2018 Page 5 of 6

DISCUSSION

At the Daubert hearing, the undersigned clarified that the only issues to be addressed in
this Report and Recommendation would relate to the Daubert requirements To the extent that
Defendant seeks relief in connection with any alleged improper conduct on the part of Dr.
Caddy, Patterson, or Plaintiffs counsel, it may present those issues in the context of a sanctions
motion.

With regard to Patterson’s psychological health, Dr. Caddy is qualified to opine on this
issue based on his qualifications in the field of clinical psychology. Therefore, Dr. Caddy may
offer his opinion regarding Patterson’s psychological health, but only if this issue is presented to
the jury by Dr. Knippa. Dr. Caddy may not express any opinions regarding neuropsychology or
Patterson’s fitness for duty based on cognitive assessment

As to Dr. Caddy not having considered negative comments regarding Patterson, Dr.
Caddy explained his standard practice of looking for people who know the subject of his
examination well. Therefore, it will be up to the jury to weigh Dr. Caddy’s opinion, taking the
lack of negative comments in his report into account.

As to Dr. Caddy’s finding irregularities in Dr. Knippa’s psychological testing methods
reflecting a pro-American bias, Dr. Caddy admitted that he has no expertise in the field of bias.
Therefore, Dr. Caddy is not qualified to render these conflated opinions.

RECOMMENDATION

Based on the foregoing considerations, the undersigned RESPECTFULLY
RECOMMENDS that Defendant’s Daubert Motion be GRANTED IN PART AND DENIED IN
PART as follows: Dr. Caddy’s expert opinion is limited to Patterson’s psychological health, but

may only be adduced if this issue is presented to the jury by Dr. Knippa. In presenting his

Case O:17-cV-60533-.]EI\/| Document 149 Entered on FLSD Docket 11/05/2018 Page 6 of 6

testimony, Dr. Caddy may not opine regarding alleged irregularities in Dr. Knippa’s
psychological testing methods that reflect a pro-American bias.

The parties have fourteen days from the date of this Report and Recommendation to file
written objections, if any, with the Honorable Jose E. Martinez. Failure to timely file objections
shall bar the parties from attacking on appeal the factual findings contained herein. S_e§

Resolution Tr. chp. v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (1 lth Cir. 1993). Further,

 

“failure to object in accordance with the provisions of [28 U.S.C.] § 636(b)(1) waives the right to
challenge on appeal the district court’s order based on unobjected-to factual and legal
conclusions.” §e_e 11th Cir. R. 3-1 (I.O.P. - 3).

RESPECTFULLY SUBMITTED in Miami, Florida this Mday of November, 2018.

<Q&W % /2¢7?~
ALICIA M. oTAzo-REYES V
UNITED sTATEs MAGIsTRATE JUDGE

cc: United States District Judge Jose E. Martinez
Counsel of Record

